STOCK OPTION AGREEMENT
under the
Health Management Associates, Inc.
1996 Executive Incentive Compensation Plan

          This Stock Option Agreement is made as of [                    ], by
and between Health Management Associates, Inc., a Delaware corporation (the
“Company”), and [                    ], (the “Optionee”).

          Background. This Agreement is made pursuant to, and is governed by,
the Health Management Associates, Inc. 1996 Executive Incentive Compensation
Plan (the ‘“Plan”).  The purpose of this Agreement is to evidence an option
granted under and in accordance with the Plan.  All of the terms and conditions
of the Plan are incorporated herein by reference as if set forth herein in
full.  As used in this Agreement, the term “Shares” means the shares of the
Company’s Class A Common Stock, par value $.01 per share (the “Class A Common
Stock”), or other securities resulting from an adjustment under Section 9, that
underlie the option hereby granted.

          Accordingly, the parties agree as follows:

          1.          Grant of Option.  The Company hereby grants to the
Optionee an option to purchase an aggregate of [          ] Shares upon the
terms and conditions hereof (the “Option”).

          2.          Term.  Subject to earlier termination as provided herein, 
the Option will lapse and terminate on and is not exercisable after
[                    ].  Notwithstanding the foregoing:

                       (a)          Certain Terminations of Employment:  the
Option will lapse and terminate on the day on which the Optionee ceases to be
employed by the Company or a parent or subsidiary of the Company (an
“Affiliate”) for any reason other than his death, his total and permanent
disability, or his retirement on or after age 62;

                       (b)          Death or Disability:  if the Optionee’s
employment with the Company or an Affiliate terminates on account of his death
or his total and permanent disability, the Option will lapse and terminate on
the earlier of (i) the date 36 months after the date of such termination of
employment, or (ii) [                    ]; and

                       (c)          Retirement:  if the Optionee’s employment
with the Company or an Affiliate terminates on  account of his retirement on or
after age 62, the Option will lapse and terminate on [                    ],
even if that date is subsequent to the date of such termination of employment.

          Upon any termination of the Option, the Optionee’s rights under this
Agreement, including the right to exercise the Option under Section 4, will
thereupon terminate.

Page 1 of 5

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          3.          Exercise Price.  The price of each Share purchased upon
exercise of the Option will be $[          ] (that being the last reported sale
price per share of the Class A Common Stock on the date hereof, as reported by
the New York Stock Exchange).

          4.          Schedule and Method of Exercise.

                       (a)          Subject to the provisions of Section 2, and
to the further provisions of this Section 4, the option vests and is exercisable
according to the following schedule:

 

(i)

First Installment:  exercisable for [          ] Shares beginning on
[                    ], and ending on [                    ];

 

 

 

 

(ii)

Second Installment:  exercisable for an additional [          ] Shares beginning
on [                    ], and ending on [                    ];

 

 

 

 

(iii)

Third Installment:  exercisable for an additional [          ] Shares beginning
on [                    ], and ending on [                    ] and

 

 

 

 

(iv)

Fourth Installment: exercisable for an additional [          ] Shares beginning
on [                    ], and ending on [                    ].

                       (b)          An Option may be exercised by written notice
given by the Optionee to the Company specifying  the number of Shares that the
Optionee elects to purchase, accompanied by full payment for such Shares.  Upon
each exercise, the exercise price will be payable by one or any combination of
the following methods, as determined by the Option holder and specified in his
notice of exercise: (i) in cash, or (ii) by delivery of shares of Class A Common
Stock already owned by the Option holder, which will be accepted in exchange at
the fair market value of the Class A Common Stock on the date of exercise.  Upon
determining that the Optionee has complied with all of the provisions of this
Agreement, including such reasonable requirements as the Company may impose
pursuant to Section 11, the Company will issue certificates for the Shares
purchased upon such exercise.

          5.          Partial Exercise.  The Option to the extent exercisable
under Section 4, may be exercised from time to time in whole or part, provided
that the Option may not be exercised for fractional Shares.

          6.          No ISO Treatment.  The Option is not an “incentive stock
option” as described in Section 422A of the Internal Revenue Code of 1986, as
amended.

          7.          No Rights of Stockholder.  No person, estate or other
entity will have the rights of a stockholder of the Company with respect to any
Shares until a certificate for such Shares has been delivered to the Option
holder.

          8.          Rights of the Company.  This Agreement does not affect the
Company’s right to take any corporate action whatsoever, including its right to
recapitalize, reorganize or make other changes in its capital structure or
business, merge or consolidate, issue bonds, notes or stock, including preferred
stock, or options therefor, dissolve or liquidate, or sell or transfer any part
of its assets or business.

Page 2 of 5

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          9.          Adjustments.  Upon the occurrence of any of the events
contemplated by Section 10(c) of the Plan appropriate adjustment will be made
to: (a) the number and kind of Shares or other securities that may be issued
upon exercise of the Option, (b) the per Share exercise price to be paid upon
exercise of the Option and (c) such other terms as the Committee under the Plan
deems appropriate pursuant to Section 10(c) of the Plan.  Under no circumstance
will the Optionee be entitled to an adjustment hereunder to reflect dilution
resulting from the issuance of additional stock by the Company, except as
expressly provided in the preceding sentence, regardless of whether such stock
is issued for less than the exercise price of the Option.

          10.        Acceleration Upon Change of Control.  In the event of a
“Change in Control” (as such term is defined in the Plan), the Option will
become fully exercisable and vested as of the date of the Change in Control and
as provided by the Plan and will remain exercisable and vested for the balance
of the term thereof, as provided by Section 2.

          11.        Taxes; Securities Laws Matters.

                       (a)          Each exercise of the Option will be
conditioned upon the Option holder making arrangements satisfactory to the
Company for the payment to the Company of the amount of all taxes required by
any governmental authority to be withheld and paid over by the Company to the
governmental authority on account of the exercise.  The payment of such
withholding taxes to the Company may be made by one or any combination of the
following methods, as determined by the Option holder and specified in his
notice of exercise: (i) in cash, (ii) by the Company withholding such taxes from
any other compensation owed to the Option holder by the Company or an Affiliate,
or (iii) by delivery of shares of Class A Common Stock already owned by the
Option holder, which will be accepted in exchange at the fair market value of
the Class A Common Stock on the date of exercise.

                       (b)          As a precondition to the Company’s execution
of this Agreement and the grant of the Option hereunder, the Optionee represents
to the Company that the Option is being, and (unless a Registration Statement
with respect thereto is then effective under the Securities Act of 1933, as
amended (the “Act”) any Shares acquired by the Optionee upon exercise of the
Option will be, acquired by the Optionee solely for investment and not with a
view to, or for sale in connection with any distribution thereof, nor with any
present intention of selling, transferring or disposing of the same.  The
Optionee acknowledges and agrees that the Option may not be offered for sale,
sold, pledged, hypothecated or otherwise transferred or disposed of in any
manner inconsistent with this Agreement or the Plan, and that any Shares
acquired upon exercise of the Option may not be offered for sale, sold or
otherwise transferred or disposed of unless (i) a Registration Statement with
respect thereto is then effective under the Act, and the Optionee has provided
proof satisfactory to counsel for the Company that he has complied with all
applicable state securities laws, or (ii) the Company has received an opinion of
counsel in form and substance satisfactory to counsel for the Company that the
proposed offer for sale, sale or transfer of the Shares is exempt from the
registration requirements of the Act and may otherwise be effected in compliance
with any other applicable laws.  The Optionee agrees that unless a Registration
Statement with respect thereto is then effective under the Act, a legend to this
effect may be placed on each certificate, and a stop transfer order may be
placed against his account, relating to the Shares.  In addition, each such
certificate will bear such additional legends and statements, if any, as the
Company deems advisable to assure compliance with the provisions of the Plan as
well as all applicable Federal and state laws and regulations.  The Optionee
acknowledges that the Company is relying upon his representations contained in
this Section 11(b) in connection with the issuance to him of the Option and,
upon due exercise, the Shares.  In consideration of such issuance, the Optionee
hereby indemnities and holds harmless the Company, and the officers, directors,
employees and agents thereof, from and against any and all liability, losses,
damages, expenses and attorneys’ fees which they may hereafter incur, suffer or
be required to pay by reason of the falsity of, or his failure to comply with
any representation or agreement contained in this Section 11(b).

Page 3 of 5

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          12.        Non-Transferability.  The Option is not transferable other
than by will or the laws of descent and distribution.  Except for exercise after
the Optionee’s death as permitted by Section 2(b), the Option is exercisable
only during the Optionee’s lifetime, and only by him.

          13.        Tenure.  The Optionee’s right, if any, to continue to serve
the Company or any Affiliate as an officer, employee or otherwise will not be
enlarged or otherwise affected by this Agreement.  This Agreement does not
restrict the right of the Company or any Affiliate to terminate the Optionee’s
employment at any time.

          14.        Choice of Law.  This Agreement will be governed by and
construed in accordance with the laws of the State of Delaware (without regard
to the choice of law provisions of such laws).

          15.        Notices.  All notices and other communications required or
permitted to be given under this Agreement will be written, and will be either
delivered personally or sent by registered or certified first-class mail postage
prepaid and return receipt requested, or by telex or telecopier, addressed as
follows: if to the Company, to the Company’s principal office at 5811 Pelican
Bay Boulevard, Suite 500, Naples, Florida 34108, Attention: Corporate Secretary;
and if to Optionee or his successor, to the address last furnished by such
person to the Company.  Each such notice and other communication delivered
personally will be deemed to have been given when delivered.  Each such notice
and other communication given by mail will be deemed to have been given when it
is deposited in the United States mail in the manner specified herein, and each
such notice and other communication given by telex or telecopier will be deemed
to have been given when it is so transmitted and the appropriate answer back is
received.  A party may change its address for the purpose hereof by giving
notice in accordance with the provisions of this Section 15.

          16.        In General.  This Agreement is subject to and controlled by
the Plan.  Any necessary inconsistency between this Agreement and the Plan will
be resolved in favor of the Plan.  This Agreement is the final complete and
exclusive expression of the understanding between the parties and supersedes any
prior or contemporaneous agreement or representation, oral or written between
them.  Except as may be otherwise expressly provided by the Plan, modification
of this Agreement or waiver of a condition hereof must be written and signed by
the party to be bound.  In the event that any provision of this Agreement is
held to be illegal or unenforceable, such provision will be severed from the
Agreement and the entire Agreement will not fail on account thereof, but will
otherwise remain in full force and effect.  As used herein, the masculine
pronoun includes the feminine and the neuter, as appropriate to the context. 
Unless the context otherwise requires, references herein to a “Section” means a
Section of this Agreement.  Section headings contained herein are for
convenience only and do not alter any of the parties’ respective rights or
obligations hereunder.

Page 4 of 5

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

          IN WITNESS WHEREOF, the Company and the Optionee have executed this
Agreement as of the date first above written.

 

HEALTH MANAGEMENT ASSOCIATES, INC.

 

 

 

 

 

By:

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

Optionee

Page 5 of 5

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------